internal_revenue_service number release date index nos cc tege eb ec - plr-106780-00 date plan x this is in response to your request for a ruling on behalf of x concerning the federal_income_tax consequences of an amendment to plan on which x previously received a private_letter_ruling plr that ruling concluded that benefits payable under the terms of the plan and a grantor_trust commonly referred to as a rabbi_trust were includible when paid or made available that the creation and operation of the trust did not result in income to participants or beneficiaries under the doctrines of constructive receipt and economic benefit or under sec_83 of the internal_revenue_code the ruling also concluded that the trust would be classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations and that x should be treated as the owner of the entire trust under sec_677 of the code x now proposes to amend the plan to provide for a new class of plan participant under the terms of the amendment an employee must have retired have completed at least years of active_participation in a group health insurance plan or health_maintenance_organization maintained by x have been enrolled in such plan or organization on the day before retirement and receive an immediate_annuity from x’s qualified_pension plan in order to be included in the new class the amendment provides that this new class of plan participant their spouses dependents and survivors participants are entitled to receive health care benefits under the plan in accordance with the terms of the health care plan or organization in which they participate the benefits may be paid either in the form of reimbursements to a participant for covered expenses paid_or_incurred to the service provider that renders the health care or to a voluntary employee beneficiary association that has paid or is expected to pay the costs of the covered health care participants are not entitled to any payment that results in a double benefit under the plan or any other plan maintained by x x has represented that the amendment will not change the level of benefits payable to participants under the plan and it will have no effect on eligibility or the amount of health care benefits to which a participant may be entitled finally x has represented that none of x’s plans is subject_to title i of the employee income security act of erisa sec_61 of the internal_revenue_code provides that unless otherwise excepted gross_income includes all compensation received for services performed including fringe_benefits sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_105 of the code provides that generally amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 of the code provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer the taxpayer’s spouse and dependents as defined in sec_152 however pursuant to sec_105 of the code the exclusion provided in sec_105 does not apply to excess_reimbursements paid to highly compensated individuals under a discriminatory self-insured medical expense reimbursement plan sec_105 of the code states that amounts received under an accident_or_health_plan for employees shall be treated as amounts received through accident_or_health_insurance sec_1_105-5 of the income_tax regulations provides that generally an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness an accident_or_health_plan may be either insured or noninsured sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to the accident or health benefits in revrul_62_199 1962_2_cb_38 the service concluded that sec_106 applies to retired employees as well as active employees sec_402 of the code provides that contributions made by an employer to an employees' trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations employer contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors under the terms of the trust amounts have been placed in trust to provide benefits to participants in accordance with the terms of the plan however the trustee has the obligation to hold the trust assets and income for the benefit of x’s general creditors in the event of x’s insolvency the trust agreement further provides that a participant receives no beneficial_ownership in or preferred claim on trust assets therefore although amounts are held in trust in the event of x’s insolvency they are fully within reach of x’s general creditors as are any other assets of x sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees the responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval of or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for the future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor based on the information submitted and representations made and provided the provisions of the plan and trust requiring use of plan and trust assets to satisfy claims of x's general creditors in the event of x's insolvency is enforceable by such creditors under the federal and state law we conclude that the trust will be classified as a_trust within the meaning of sec_301_7701-4 of the regulations and because trust assets may be used to discharge x's obligations to participants x shall be treated as the owner the trust under sec_677 of the code accordingly under sec_671 there shall be included in computing the taxable_income and credits of x all items of income deductions and credits against tax of the trust the adoption of the amendment to the plan and the use of trust assets to provide health care benefits to participants under x’s health care benefits plans will not constitute a transfer of property within the meaning of sec_83 and sec_1_83-3 of the regulations and will not result in current realization of income by participants under sec_402 the adoption of the amendment to the plan will not cause participants who are on the cash_receipts_and_disbursements_method of accounting to recognize income prior to the amounts being paid or made available whichever is earlier under either the doctrine_of constructive receipt within the meaning of sec_451 of the code nor under the economic_benefit_doctrine except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 for any prior taxable_year amounts paid from the trust directly or indirectly to a participant to reimburse the participant under the x’s health care plan for expenses_incurred for the medical_care as defined in sec_213 of the retired employee his or her spouse and dependents as defined in sec_152 are excludable from gross_income under sec_105 of the code provided there are no excess_reimbursements of highly compensated individuals under sec_105 of the code premiums_paid from the trust for accident_or_health_insurance under the x’s health care plan which compensates a participant for personal injuries or sickness incurred by the retired employee his or her spouse and dependents as defined in sec_152 are excludable from gross_income under sec_106 of the code except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code specifically no opinion is expressed or implied concerning whether the employer’s retiree health care plan is a discriminatory self-insured accident_and_health_plan within the meaning of sec_105 of the code this ruling is directed only to the taxpayer who requested it and applies only to the plan and trust submitted as of the date of this ruling if the plan or the trust are amended this ruling may not necessarily remain in effect sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours charles t deliee chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
